Citation Nr: 1447884	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for bilateral knee disability, to include arthritis of the knees, secondary to service-connected back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  In January 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been decided through review of the electronic records stored in Virtual VA and Veterans Benefits Management System (VBMS).

Review of the electronic records reveals that a potential inferred claim for service connection for sciatica or sciatic nerve pain was identified by the Appeals Management Center and is undergoing development by the AOJ.  This might alternatively be a claim for a separate compensable rating for neurological findings secondary to the back disorder.  As no rating decision has yet been issued in response to this claim, the Board will not address the claim for sciatica in this decision, leaving the claim to be decided by the AOJ in the first instance.


FINDINGS OF FACT

1. A disability of the knees, to include arthritis, did not manifest in service, arthritis did not manifest within the one year presumptive period or for many years thereafter, and the Veteran's current arthritis of the knees is not related to service.

2. A disability of the knees, to include arthritis, was not caused or permanently made worse by the Veteran's service-connected back disability.



CONCLUSIONS OF LAW

1. A disability of the knees, to include arthritis, was not incurred in or aggravated by service and the Veteran's arthritis of the knees is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2. A disability of the knees, to include arthritis, is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated December 2009, the AOJ notified him of all the other elements necessary to establish his claim for service connection, including the disability rating and effective date elements.

The VCAA also requires VA to make reasonable efforts to obtain evidence necessary to establish the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and subsequent VA treatment records.  VA also sought an opinion from a physician concerning the nature of the Veteran's knee condition and the possibility of a relationship between his knee condition and his service in the Air Force.  The physician examined the Veteran and provided a written report.  After the Board remanded this case to the AOJ for further development, the AOJ arranged for a second physician to offer an addendum opinion.   This examiner provided sufficient detail for the Board to make a decision and his report is therefore deemed adequate with respect to this claim.  For these reasons, the Board finds that VA has complied with the VCAA's notice and assistance requirements.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service or was aggravated by an injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Entitlement to service connection for a low back disability was granted in 1977.  According to the Veteran, his claim should be granted because his knee condition is related to the service-connected back disability.

The Veteran in this case has a diagnosis of arthritis of the knees, a chronic disease. 38 C.F.R. § 3.309(a).   Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are service connected; if a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology is required.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Moreover, for Veterans with 90 days or more of active service during a period of war or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will address each theory of entitlement below.

The December 2010 VA examiner diagnosed the Veteran with tricompartmental arthritis of both knees, satisfying the "current disability" element of a claim for direct service connection.  The record does not, however, satisfy either of the remaining elements.  Service treatment records do not mention any injury or disease of either knee.  It is not essential that evidence of an in-service injury, disease or event appear in the service records.  Nor are service treatment records always essential to establishing the "nexus" element.  See e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006);  38 U.S.C.A. § 5107(b).  The statements of a lay witness, including the claimant himself, can sometimes satisfy this requirement.  In this case, however, the Veteran and his representative submitted statements in support of his knee claim, and none of them attribute his knee arthritis to any disease, injury or event in service.  Instead, they rely chiefly on a theory of secondary service connection.  Moreover, according to the December 2010 VA examination report, the Veteran told the examiner that his chronic knee pain began in July of 2008, more than thirty years after his discharge from the Air Force.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Under these circumstances, the preponderance of the evidence is against the claim for direct service connection for the Veteran's knee arthritis.  

The Veteran did not claim that he had knee symptoms in service or during the one year presumptive period.  Indeed, he told the December 2010 VA examiner that his knee symptoms began in July 2008.  Since the arthritis of the knees was not "noted" in service, and the requisite continuity of symptomatology is absent, entitlement to service connection for the Veteran's knee arthritis is not available on a chronic, presumptive, or continuity of symptomatology basis.  38 C.F.R. §§ 3.303(b), 3.307.

Secondary service connection is the chief focus of the Veteran's arguments and the arguments of his representative.  In one of his statements, the Veteran explained that he feels pain moving from the base of his spine, through his legs, to his knees.  He indicated that his left knee hurts more than his right.  "The trouble with my legs, knees, and feet originate [sic] in my back and moves down my legs."  

At the time of the December 2010 VA examination, the Veteran denied any specific history of injury to either knee.  The examining physician further noted that there was no history of surgery, physical therapy or medication treatment with respect to his knees.  According to the December 2010 VA examiner "it was less likely than not that the patient's bilateral knee pain . . . has any correlation to low back pain."  After the AOJ issued its rating decision denying service connection, the Veteran appealed to the Board, which decided that the December 2010 examination report lacked an adequate rationale for rating purposes.  The Board remanded the case to the AOJ with instructions to obtain an addendum opinion, which should include an explanation for any conclusions, and which should specifically address the Veteran's statements that he felt pain running from his back, though his legs, to his knees.  In January 2014, a separate physician reviewed the claims file and the December 2010 examination report.  

The author of the January 2014 VA opinion agreed that the Veteran has bilateral knee osteoarthritis.  According to his report, "Knee osteoarthritis is multifactorial in etiology and may be caused by genetics, aging, activities of daily living and sports.  Coupled with the fact that this patient did not have any specific injury, this is most likely degenerative arthritis and in no way related to his service activities.  It is less likely than not that his left or right knee pain was due to or caused by any service related activities."     

The report addresses the Veteran's argument that knee arthritis was a product of his back injury: "Although this patient has a service connected back disorder, it is highly unlikely that any back related condition would result in knee osteoarthritis.  There is no evidence of altered gait mechanics or service related injuries that may have caused a back condition to result in degenerative changes in the knees."  The report then addresses the Veteran's description of his pain: "The pain in his legs sounds much more like sciatic nerve pain, which may be due to back degenerative disease."

The Board notes that in offering the opinion on secondary service connection, the examiner did not expressly state that degenerative changes in the Veteran's knees "were not aggravated by" his service-connected back disability.  Proof that a service-connected disease or injury aggravated the claimed disability may establish entitlement to secondary service connection, even if the service-connected disability was not the initial cause of the claimed disability.  See Allen, 7 Vet. App. at 448-49.  Nevertheless, the Board finds that the January 2014 report was adequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) ("the medical report must be read as a whole").  Though he did not specifically use the term "aggravation", the January 2014 examiner concluded his report with the words "there is nothing in the examinations or reports that would lead me to believe that the back and knee conditions are related."  Reading the January 2014 report as a whole, the Board finds its language is broad enough to indicate both a lack of causation and a lack of aggravation of the Veteran's knee arthritis by his service-connected back disability.  If the Veteran's service-connected back disability did indeed aggravate the severity of his arthritis of the knees, there would be a relationship between the disabilities, albeit not a causal relationship.  Thus, the examiner's statement that there was nothing which would lead him to believe that the two conditions were related implicitly denied the theory that the Veteran's back disability aggravated his bilateral knee arthritis.
  
The reasoning of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.) supports the Board's conclusion.  In Kittrell,  the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument: "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47(1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  This decision was affirmed on further appeal, and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).   Consequently, the Board finds that the lack of specific reference to aggravation did not render the January 2014 VA examiner's opinion inadequate.

The Board has considered the statements and arguments of the Veteran and his representative.  On the issue of medical causation, the Board finds that the January 2014 medical opinion is entitled to greater weight.  This opinion was based on a review of the Veteran's medical history; it specifically considered the Veteran's description of his symptoms; and it was supported by a convincing rationale.   See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While the Board accords some weight to the Veteran's description of his perception of his knee pain, the January 2014 medical opinion specifically identified both an explanation for his knee arthritis (degenerative changes and aging) and an explanation for his perception that the pain was moving from his back to his legs - "pain in his legs sounds much more like sciatic nerve pain . . ."  The physician also gave detailed reasons for his conclusion that aging, genetics or degenerative changes were the most likely explanations for  his knee arthritis, i.e., that there was no record of injury and no altered gait mechanics.   This specific, reasoned opinion is entitled to greater probative weight than the more general statements of the Veteran and his representative.  The Board has also considered the statements of some of the Veteran's friends and coworkers.  These statements, however, relate to the severity of his disability and not to the presence of a connection between the Veteran's back and knee disabilities.

The Veteran's representative presented two statements, in August 2013 and June 2014.  The first of these acknowledged that "there has been no medical evidence forthcoming at this point to show that the veteran's current findings of bilateral knee arthritis are secondary to his low back condition." The second statement included citations to internet information about sciatica and requested "the grant of sciatica secondary to the veteran [sic] service connected disability."  As noted above, the issue of entitlement to service connection for sciatica secondary to the service connected back disability has not yet been adjudicated by the AOJ and is not the issue now on appeal to the Board.  As this argument pertains to the referred issue, the Board will not consider it.  
 
For the foregoing reasons, the weight of the evidence reflects that the Veteran's  bilateral knee disability is not proximately due to, the result of, or aggravated by, the service connected low back disability.  The weight of the evidence is also against entitlement to service connection based on any other theory of entitlement.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for bilateral knee disability, to include arthritis of the knees secondary to service-connected back disability, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


